Title: From George Washington Adams to William Smith Shaw, 18 October 1821
From: Adams, George Washington
To: Shaw, William Smith


				
					Dear Sir
					Washington 18th October 1821.
				
				My Father has desired me to request you to send on with his law books a large Ainsworths Latin Dictionary and a copy of Adam’s Roman Antiquities both which are somewhere among his books at the AtheneumI am my dear sir / respectfully yours.
				
					George Washington Adams
				
				
					P.S. This is written in a hurry I shall soon write you a letter. I will trouble you to hand the enclosed paper to Mr Benjamin Joy and to tell him that I was requested to transmit it to him by his Brother Mr George Joy of London.
				
			